           Case 2:17-cr-00614-PD Document 37 Filed 12/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :
                                            :
               v.                           :      CRIMINAL NUMBER 17-614
                                            :
                                            :
HAROLD MINSKY                               :



                                   NOTICE OF APPEAL


        Notice is hereby given that the above-named Defendant hereby appeals to the United

States Court of Appeals for the Third Circuit from the sealed Order entered on December 29,

2020.

                                            Respectfully submitted,


                                            /s/ Leigh M. Skipper_________________________
                                            LEIGH M. SKIPPER
                                            Chief Federal Defender
           Case 2:17-cr-00614-PD Document 37 Filed 12/31/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I, Leigh M. Skipper, Chief Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, hereby certify that I have electronically filed and served a

copy of the Defendant's Notice of Appeal upon Patrick J. Murray, Assistant United States

Attorney, by delivery to his office located at 615 Chestnut Street, Suite 1250, Philadelphia,

Pennsylvania 19106.



                                              /s/ Leigh M. Skipper_________________________
                                              LEIGH M. SKIPPER
                                              Chief Federal Defender

DATE: December 31, 2020
